Allowable Subject Matter
Claims 1-4, 8, 12, 18, 20, 22, 24-30   are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4, 8, 12, 18, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose the first information and the second information each include identification information capable of determining accuracy of the sensor information, when a position of an object included in each piece of different information having been received satisfies a predetermined condition, the server selects either one of the first information and the second information on the basis of the identification information, and generates the third information on the basis of the selected information, when the position of the object included in the first information and the position of the object included in the second information satisfy a predetermined condition, the server generates the third information on the basis of the second information, and the mobile terminal corrects the own sensor information on the basis of positional information of the object included in the third information in the context as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN AKHTER whose telephone number is (571)272-9365.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272.4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARMIN AKHTER/
Examiner, Art Unit 2689


/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689